Exhibit 10.1.6

Renewal Agreement to a Lease Agreement (as amended) (the “Lease”)

Date: June 29, 1989

Between:

Canadian Tomken Inc. (“Landlord”)

and

Delphax Technologies Canada Limited (“Tenant”)

WHEREAS the Tenant occupies 24,038 square feet of the land and building owned by
the Landlord and designated municipally as 5060 Tomken Road, Mississauga, Ont.;

AND WHEREAS the Tenant is the lawful successor to the original tenant under the
Lease;

AND WHEREAS the Lease Term expires on August 31, 2005, subject to the Tenants
right of renewal;

AND WHEREAS the Landlord and Tenant have agreed to renew the Lease as follows:

Clause I - Term

The Term of the Lease is hereby extended to 11:59 P.M. August 31, 2010.

Clause II - Basic Annual Rent

 

  1. The Rental Rate per square foot for the calculation of Basic Annual Rent
for the period of September 1, 2005 to August 31, 2010 shall be $5.50;

 

  2. Basic Annual Rent of ONE HUNDRED AND THIRTY-TWO THOUSAND TWO HUNDRED AND
NINE DOLLARS ($132,209.00) shall be payable in equal monthly installments on the
1st day of each month commencing September 1, 2005 in the amount of ELEVEN
THOUSAND AND SEVENTEEN DOLLARS AND 41 CENTS ($11,017.41), together with all
other sums properly payable under the Lease.

Clause III - Renewal

 

  1. When not in default, the Tenant shall have 1 right of renewal for a further
period of THREE (3) YEARS from the expiration of the term, herein, such right to
be exercised in writing at least SIX (6) MONTHS prior to the expiration of the
term herein;



--------------------------------------------------------------------------------

  2. The basic Annual Rental Rate shall be market rent but shall not be less
than SIX DOLLARS ($6.00) per square foot or more than SIX DOLLARS, SEVENTY-FIVE
CENTS ($6.75) per square foot.

Clause IV - Restoration Conditions

 

  1. The Tenant will leave all “roof top” HVAC equipment in place of roof, and
will not be required to remove same on lease termination. All such HVAC
equipment to be in good working condition, on expiry of lease extension or on
expiry of any further extension(s) to the lease. Such equipment will become the
property of the building owner. All other roof venting and other equipment, that
is mounted on and/or vented through the roof to be removed and roof restored, at
the Tenant's expense, and in accordance with the terms of the lease;

 

  2. All other terms and conditions with regard to restoration, under the Lease,
shall remain the same.

Clause IV - General

 

  1. The Tenant accepts building in “as is” condition;

 

  2. Except as amended herein, all other terms of the Lease shall remain in full
force and effect.

Dated as of July 15, 2005

 

Canadian Tomken Inc. Per:   /s/ Philip
Brent                                         c/s   Philip Brent - President
Delphax Technologies Canada Limited Per:  

/s/ Dieter P. Schilling

Name:   Dieter P. Schilling Title:   Corp. V.P. Eng. & Mfg. Per:  

/s/ R Vella

Name:   Ray Vella Title:   Controller We have authority to bind our respective
parties. /s/ Witness: Joanne Gilroy.